Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00562-CV

                            IN THE INTEREST OF T.B., G.H., and E.W.

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-PA-00127
                    Honorable Charles E. Montemayor, Associate Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: October 10, 2018

DISMISSED

           Appellant Father A.H. has filed a motion to dismiss his appeal, stating that he no longer

desires to appeal the trial court’s order terminating his parental rights. We grant the motion and

dismiss his appeal. The appeal of Appellant Mother E.O. remains pending in this Court.

                                                   PER CURIAM